 

Exhibit 10.129

PENNYMAC CORP., as an Owner,

PENNYMAC HOLDINGS, LLC, as an Owner, and

PENNYMAC LOAN SERVICES, LLC

as Oversight Servicer,

______________________________________________

COMMERCIAL MORTGAGE SERVICING OVERSIGHT AGREEMENT

Dated as of June 1, 2016

 

1

--------------------------------------------------------------------------------

 

This Amended and Restated Commercial Mortgage Servicing Oversight Agreement
(“Agreement”), is dated and effective as of June 1, 2016, among PENNYMAC CORP.,
as Owner, PENNYMAC HOLDINGS, LLC, as Owner, and PENNYMAC LOAN SERVICES, LLC, as
PLS or Oversight Servicer.

PRELIMINARY STATEMENT

WHEREAS, the Owner and the Seller previously entered into a Commercial Mortgage
Servicing Oversight Agreement, dated as of December 15, 2015 (the “Existing
Oversight Agreement”);

WHEREAS, the parties hereto have requested that the Existing Oversight Agreement
be amended and restated, in its entirety, on the terms and subject to the
conditions set forth herein;

WHEREAS, Owner has entered a Servicing Agreement dated July 13, 2015 with
Midland Loan Services, a Division of PNC Bank, National Association “(Midland”)
and PLS, under which Owner engaged Midland to act as the Master Servicer of
Mortgage Loans that the Owner acquires from time to time and as the Special
Servicer with respect to certain Mortgage Loans, and engaged PLS to act as
Special Servicer for certain other Mortgage Loans;

WHEREAS, Owner has requested that PLS oversee the servicing activities of
Midland on behalf of Owner; and,

WHEREAS, the parties desire to provide the terms and conditions of PLS’
oversight of the servicing performed by Midland.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

“Accepted Servicing Practices”:  Servicing Mortgage Loans (a) in accordance with
(i) applicable federal, state, and local laws, regulations, and ordinances, and
investor requirements including, with respect to Freddie Mac SBL Loans, the
Guide, (ii) the terms and provisions of the Mortgage Loan Documents, (iii) the
express terms hereof, and (iv) the customary and usual standards of practice of
prudent institutional commercial mortgage loan servicers, and (b) to the extent
consistent with the foregoing requirements, in the same manner in which the
Master Servicer or the applicable Special Servicer services commercial mortgage
loans for itself, its Affiliates, or other third party portfolios of mortgage
loans similar to the Mortgage Loans.  

“Action”: Any litigation, claim, action, suit, arbitration, inquiry, proceeding,
investigation, or similar proceeding by or before any Governmental Authority or
arbitrator.

“Additional Collateral”: Any non-real property collateral (including any letters
of credit or reserve funds) pledged and/or delivered by or on behalf of the
Borrower and held by the mortgagee to secure payment on any Mortgage Loan.

“Affiliate”:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person; provided,
however, that in respect of Owner, the term “Affiliate” shall include only
PennyMac Mortgage Investment Trust and its wholly owned subsidiaries and, in
respect of Oversight Servicer, the term “Affiliate” shall include only Private
National Mortgage Acceptance Company, LLC and its wholly owned
subsidiaries.  For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement”:  This Commercial Mortgage Servicing Oversight Agreement, as the
same may be modified, supplemented or amended from time to time.

“Borrower”:  The obligor on a Note.

“Business Day”: Any day other than a Saturday, a Sunday or a day on which
banking institutions in the States of California or New York are authorized or
obligated by law or executive order to be closed.

2

--------------------------------------------------------------------------------

 

“Change of Control” means the acquisition (in one or more transactions) by any
Person, or two or more Persons acting in concert, of (i) beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of outstanding shares of voting stock
or other ownership interests of an entity at any time if after giving effect to
such acquisition(s) such Person or Persons own(s) fifty percent (50%) or more of
such outstanding voting stock or other ownership interests on a fully diluted
basis or (ii) the power or right to control or otherwise limit or modify,
directly or indirectly, the management and operations of such Person.

“Custodian”: Deutsche Bank Trust Company Americas, in its capacity as Custodian
under the Amended and Restated Custodial Agreement dated May 12, 2015, as
amended from time to time, or any successor custodian duly appointed by Owner.

“Event of Default” has the meaning set forth in Section 8.01 of this Agreement.

“Freddie Mac”: The Federal Home Loan Mortgage Corporation or any successor
thereto.

“Freddie Mac SBL Loan” means a small balance Mortgage Loan providing financing
for the acquisition or refinance of conventional multifamily housing with five
residential units or more and eligible for delivery to Freddie Mac under the
terms of the Freddie Mac Guide.

“Guide” means any and all rules, regulations, requirements and guidelines of
Freddie Mac applicable to Freddie Mac SBL Loans, as the same may be amended from
time to time, including without limitation the Freddie Mac Multifamily
Seller/Servicer Guide.

“Governmental Authority” means any federal, state, municipal, national, or local
or other governmental department, court, commission, board, bureau, agency,
intermediary, carrier or instrumentality, or political subdivision thereof, or
any entity or officer exercising executive, legislative or judicial, regulatory,
or administrative functions of or pertaining to any government or any court, in
each case, whether of the United States or a state, territory, or possession
thereof, a foreign sovereign entity, or country or jurisdiction or the District
of Columbia.

“Loan Servicing”:  Those services pertaining to the Mortgage Loans which Master
Servicer or Special Servicer must perform, applying Accepted Servicing
Practices, under the terms of the Midland Servicing Agreement.

“Losses” mean any and all losses, damages, liabilities, fines, claims, demands,
deficiencies, judgments, assessments, settlements, penalties, injuries, actions,
suits, costs, and expenses of any nature whatsoever including, without
limitation, reasonable attorneys’ fees and court costs.

“Master Servicer”:  Midland, or any successor servicer as provided in the
Midland Servicing Agreement.

“Midland”:  Midland Loan Services, a Division of PNC Bank, National Association,
or any successor Servicer as herein provided.

“Midland Servicing Agreement”:  The Servicing Agreement dated July 13, 2015
among Owner, Midland and PLS.

“Monthly Payment”:  With respect to any Mortgage Loan, the scheduled monthly
payment of interest or the scheduled monthly payment of principal and interest,
as the case may be, on such Mortgage Loan which is payable by a Borrower on the
due date under the related Note.

“Mortgage”:  With respect to each Mortgage Loan, the mortgage, deed of trust or
other instrument securing the related Note, which creates a lien on the real
property securing such Note.

“Mortgage Loan”:  Each of the MSS Mortgage Loans and PMSS Mortgage Loans
identified on any Mortgage Loan Schedule under the Midland Servicing Agreement.

“Mortgage Loan Documents”: With respect to each Mortgage Loan, the related Note,
the related Mortgage and any and all other documents executed and delivered in
connection with the origination or subsequent modification of such Mortgage
Loan.

“Mortgage Loan Schedule”:  A schedule of certain mortgage loans owned and held
by the Owner which sets forth information with respect to such mortgage loans,
as amended from time to time by the parties pursuant to Section 4.01(a) of the
Midland Servicing Agreement.

3

--------------------------------------------------------------------------------

 

“Mortgaged Property”:  The real property and improvements thereon securing
repayment of the debt evidenced by the related Note. Such term shall also
include any REO Property.

“MSS Mortgage Loans”: The Mortgage Loans identified as such on any Mortgage Loan
Schedule under the Midland Servicing Agreement as being special serviced by
Midland.

“Note”:  With respect to any Mortgage Loan, the promissory note or other
evidence of indebtedness or agreements evidencing the indebtedness of a Borrower
under such Mortgage Loan.

“Oversight Servicing”:  Those services to be performed by the Oversight Servicer
pertaining to the Mortgage Loans in overseeing the performance of Midland in its
capacity as Master Servicer and Special Servicer under the Midland Servicing
Agreement, applying Accepted Servicing Practices, as more specifically set forth
in Section 3.01.

“Owner”:  PennyMac Corp. and PennyMac Holdings, LLC, each with respect to any
Mortgage Loans which it owns or holds a beneficial interest in.

“Person”:  Any individual, corporation, limited liability company, partnership,
joint venture, estate, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“PMSS Mortgage Loans”: The Mortgage Loans identified as being special serviced
by PLS on any Mortgage Loan Schedule under the Midland Servicing Agreement.

“Private Securitization Transaction”:  Any transaction involving either (1) a
sale of some or all of the Mortgage Loans directly or indirectly to an entity
that issues privately offered, rated mortgage-backed securities or (2) an
issuance of privately offered, rated securities, the payments of which are
determined primarily by reference to one or more portfolios of mortgage loans
consisting, in whole or in part, of some or all of the Mortgage Loans, in each
case, in a transaction exempt from registration under federal, state and local
securities laws.

“Public Securitization Transaction”:  Any transaction subject to Regulation AB
involving either (1) a sale or other transfer of some or all of the Mortgage
Loans directly or indirectly to an issuing entity in connection with an issuance
of publicly offered, rated mortgage-backed securities or (2) an issuance of
publicly offered, rated securities, the payments on which are determined
primarily by reference to one or more portfolios of residential mortgage loans
consisting, in whole or in part, of some or all of the Mortgage Loans. With
respect to Freddie Mac SBL Loans, the sale by Freddie Mac of the Freddie Mac SBL
Loan to a real estate mortgage investment conduit trust that will issue
securities backed by the Freddie Mac SBL Loans under the terms and conditions
set forth in the Guide and the REMIC Provisions.

“Regulatory Event” means a situation in which (i) either Owner or Oversight
Servicer becomes subject to any Regulatory Order or an Action initiated by a
Governmental Authority, and (ii) such Regulatory Order or Action prevents or
materially impairs such party’s ability to discharge its material obligations
hereunder in any material respect, or the continuance of the arrangements
contemplated by this Agreement by such party.

“Regulatory Order” means any injunction, order, judgment, decree, memorandum of
understanding, consent decree, directive, or regulatory restriction, or any
change in or interpretation of any law, rule or regulation, issued or imposed by
a Governmental Authority and such event is not removed or stayed within thirty
(30) days, or such shorter period as necessitated by such Governmental
Authority, after reasonable efforts to so remove or stay such event are
instituted by the party or parties made subject to thereto.  

“REMIC Provisions”:  Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Section 860A through 860G
of subchapter M of chapter 1 of the Code, and related provisions, and
regulations (including any applicable proposed regulations) and rulings
promulgated thereunder, as the foregoing may be in effect from time to time.

“Servicing File”:  With respect to each Mortgage Loan, all documents,
information and records relating to the Mortgage Loan and any Additional
Collateral that are necessary to enable the Master Servicer or the Special
Servicer to perform its duties and service the Mortgage Loan in compliance with
the terms of this Agreement, and any additional documents or information related
thereto maintained or created by the Master Servicer or the Special Servicer.
Documents or information in the Servicing File may be maintained by the Master
Servicer or the Special Servicer in any commonly used electronic format in lieu
of paper.  For the avoidance of doubt, Original Mortgage Loan Documents held by
Owner's designated document custodian shall not be considered part of the
Servicing File but the copies of such originals shall be considered part of the
Servicing File.

4

--------------------------------------------------------------------------------

 

“Servicing Transfer Date”:  With respect to each Mortgage Loan, the first
Business Day of the month following delivery by Owner to the Master Servicer of
a Mortgage Loan Schedule and the related Servicing File under the Midland
Servicing Agreement or such other date as agreed in writing between the
parties.  

“Special Servicer”:  With respect to MSS Mortgage Loans, Midland or any
successor special servicer.  With respect to PMSS Mortgage Loans, PLS or any
successor special servicer.

“Whole Loan Transfer”:  The sale or transfer by Owner of some or all of the
Mortgage Loans in a whole loan or participation format other than a Private
Securitization Transaction or a Public Securitization Transaction.

Section 1.02. General Interpretive Principles.  For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(a) The terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles in the United
States of America;

(c) References herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

(d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) The words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

(f) The term “include” “includes” or “including” shall be deemed to be followed
by the phrase “without limitation”; and,

(g) Any and all capitalized terms which are not defined herein and which are
defined in the Midland Servicing Agreement shall have the respective meanings
set forth in the Midland Servicing Agreement, unless the context otherwise
requires.

ARTICLE II

RETENTION AND AUTHORITY OF OVERSIGHT SERVICER

Section 2.01. Engagement.  The Owner engages Oversight Servicer to perform, and
Oversight Servicer agrees to perform, throughout the term of, and upon and
subject to the terms, covenants and provisions of, this Agreement, oversight of
the Loan Servicing activities of Midland with respect to each of the Mortgage
Loans where Midland is the Master Servicer and/or Special Servicer.

Section 2.02. Servicing Standard.  Oversight Servicer shall review Master
Servicer’s performance of Loan Servicing activities with respect to the Mortgage
Loans in light of Accepted Servicing Practices.

5

--------------------------------------------------------------------------------

 

Section 2.03.  Authority of Oversight Servicer.

(a) In performing its Oversight Servicing obligations hereunder, Oversight
Servicer shall, except as otherwise provided herein and subject to the terms of
this Agreement, have full power and authority, acting alone or through others,
to take any and all actions in connection with such Oversight Servicing that it
deems necessary or appropriate.  Without limiting the generality of the
foregoing, Oversight Servicer is hereby authorized and empowered by the Owner
when the Oversight Servicer deems it appropriate in its reasonable judgment, to
execute and deliver, on behalf of the Owner, (i) any and all documents or
instruments necessary to maintain the lien of each Mortgage on the related
Mortgaged Property and any other Additional Collateral; (ii) any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge and all other comparable instruments with respect to each of the
Mortgage Loans; and (iii) any and all documents or instruments necessary to
provide instructions or approval of any action as requested by Master Servicer
or Custodian; provided, however, that Oversight Servicer shall notify the Owner
in writing in the event that Oversight Servicer intends to execute and deliver
any such instrument referred to in clause (ii) above.  The Owner agrees to
cooperate with Oversight Servicer by executing and delivering to Oversight
Servicer (i) a power of attorney evidencing Oversight Servicer’s authority and
power under this Section in the form provided in Exhibit B, and (ii) from time
to time, such other documents or instruments deemed necessary or appropriate by
Oversight Servicer to enable Oversight Servicer to carry out its Oversight
Servicing obligations hereunder.

(b) In the performance of its Oversight Servicing obligations hereunder,
Oversight Servicer shall take any action that is directed by the Owner which
relates to Oversight Servicer’s Oversight Servicing obligations under this
Agreement; provided, however, that Oversight Servicer shall not be obligated to
take, or to refrain from taking, any action which the Owner requests that
Oversight Servicer take or refrain from taking to the extent that Oversight
Servicer determines in its reasonable and good faith judgment that such action
or inaction (i) may cause a violation of applicable laws, regulations, codes,
ordinances, court orders or restrictive covenants with respect to any Mortgage
Loan, Borrower, Mortgaged Property; (ii) may cause a violation of any provision
of a Mortgage Loan Document; or (iii) may be a violation of the Accepted
Servicing Practices.

(c) In performing its Oversight Servicing obligations hereunder, Oversight
Servicer shall, except as otherwise provided herein and subject to the terms of
this Agreement, have the same access as the Owner to Servicing Files, other
Mortgage Loan Documents, Borrower data and information, and other books and
records maintained by the Master Servicer and Custodian. Owner agrees to
cooperate with Oversight Servicer by executing and delivering to Master Servicer
and Custodian such documents or instruments deemed necessary or appropriate to
provide Oversight Servicer such access.

ARTICLE III

SERVICES TO BE PERFORMED

Section 3.01. Oversight Services.  Oversight Servicer agrees to oversee the Loan
Servicing activities of Midland on behalf of Owner with respect to each of the
Mortgage Loans, upon and subject to the terms of this Agreement.  Oversight
Servicer shall perform such Oversight Servicing in a commercially reasonable and
professional manner and consistent with Accepted Servicing Practices, which
shall include but not be limited to the following:

(a) appointing a knowledgeable, single point-of-contact for the relationship
with Midland to ensure direct communication of any issues, concerns or requests;

(b) accessing Midland’s system of record to perform a series of data integrity
checks relative to primary servicing functions, including timely and accurate
boarding and set up of all Mortgage Loans;

(c) reviewing a number of reports from Master Servicer, including reserve,
payment and delinquency status, to confirm that Master Servicer is performing in
accordance with the Servicing Agreement and Accepted Servicing Practices;

(d) downloading information from the system of record to produce customized
borrower performance reports to aid Owner in tracking Mortgage Loan performance;

(e)   reviewing Master Servicer’s accounting and cash management processing
procedures to verify that payments are timely and accurately applied;

(f) meeting at least monthly with Master Servicer to review data, reports and
other appropriate topics related to Master Servicer’s performance of services
under the Midland Servicing Agreement;

(g) developing a vendor scorecard to evaluate Master Servicer on appropriate
commercial servicing obligations including compliance with regulations, investor
guidelines and Owner’s policies;

6

--------------------------------------------------------------------------------

 

(h) reviewing Master Servicer’s escrow administration procedures to confirm that
taxes and insurance are timely paid, reserves are properly calculated, and
escrow analysis is performed in accordance with Accepted Servicing Practices;

(i) reviewing Master Servicer’s procedures for confirming that adequate property
and liability insurance coverage is in place in accordance with Accepted
Servicing Practices;

(j) analyzing Master Servicer’s asset management process, including tracking of
Mortgage Loan covenants, property inspection procedures, and Borrowers’
financial statement collection and analysis, if applicable;

(k) assessing Master Servicer’s customer service quality, including average time
to answer calls, average response time to email and written inquiries, website
functionality, call handling process, dispute resolution success, and complaint
handling;

(l) assisting Owner in monitoring Master Servicer’s process for collecting
delinquent payments and managing delinquencies, if applicable;

(m) reviewing calculations of interest and penalties to ensure Master Servicer’s
compliance to the Mortgage Loan Documents, if applicable;

(n) reviewing Master Servicer’s process for sending deferred maintenance notices
in order to preserve the value of Mortgage Property;

(o) assisting Owner in timely reporting investors and ensuring that Master
Servicer, including in its capacity as Special Servicer of the MSS Mortgage
Loans if applicable, provides all necessary information for such reporting, if
applicable;

(p) monitoring Midland’s performance of special servicing activities on MSS
Mortgage Loans, including loan workouts, foreclosure, bankruptcy and REO
management, if applicable;

(q) monitoring Master Servicer’s forbearance activity to ensure appropriate
handling, if applicable;

(r) reviewing Master Servicer’s investor reporting capabilities, including
accuracy and timeliness of reports and ability to create ad hoc reports;

(s) assessing Master Servicer’s investor remittance capabilities;

(t) assessing the strengths and weaknesses of Master Servicer’s system of
record, including technology initiatives, data backup procedures, and disaster
recovery and business continuity plans;

(u) reviewing Master Servicer’s staffing levels, employee training, hiring
practices, and employee performance and monitoring;

(v) assessing the quality of Master Servicer management’s response to audit
findings and quality control reviews;

(w) reviewing Master Servicer’s litigation and regulatory inquiry management
process;

(x) reviewing Master Servicer’s policies and procedures and process for updating
such P&Ps; and,

(y) reviewing Master Servicer’s vendor management process and procedures,
including for appraisers, environmental and engineering firms, attorneys,
receivers, property managers and real estate agents;

(z) performing any other tasks outlined as “PennyMac Owner” or “PennyMac Owner
Oversight” tasks in the Servicer Responsibility Matrix attached as an exhibit to
the Midland Servicing Agreement;

7

--------------------------------------------------------------------------------

 

(aa) reviewing Master Servicer’s process on Freddie Mac SBL Loan for monitoring
the expiration dates of financing statements filed and recorded with respect to
Freddie Mac’s perfected security interest in personal property and timely filing
continuation statements;

(bb) to the extent not addressed in 3.01(z), performing any other post-purchase
reporting tasks required by the Guide, preparing and executing remittance and
reporting respecting Freddie Mac SBL Loan repurchases in compliance with
Chapters 53 and 54 of the Guide, preparing and executing remittances due for
Freddie Mac SBL Loan Defaulted Mortgages, reporting, no later than the 1st day
of each month, a balance for the SBL Cash Collateral Account from the depository
institution, and other mutually agreed services for the Freddie Mac SBL loans,
all of the above subject to Oversight Servicer’s completion of the training
required by Freddie Mac and in coordination with Master Servicer.

Section 3.02.  Administrative Procedures.  Owner and Oversight Servicer shall
develop appropriate administrative procedures for coordinating with each other,
reporting on Oversight Servicer’s results of work performed, and meeting with
Owner from time to time to discuss Oversight Servicer’s recommendations
regarding the Loan Servicing activities of Master Servicer.

Section 3.03. Additional Consulting Services.  Oversight Servicer agrees to
perform such additional consulting services related to the Loan Servicing as may
be reasonably requested from time-to-time by Owner, subject to mutual agreement
on an appropriate statement of work and additional fees for such services.

ARTICLE IV

COMPENSATION

Section 4.01 Oversight Servicing Fees. As compensation for services performed by
Oversight Servicer under this Agreement, Owner will pay Oversight Servicer the
fees set forth and calculated in accordance with attached Exhibit A (“Oversight
Servicing Fees”).  For the avoidance of doubt, such Oversight Servicing Fees
shall be separate from and in addition to any compensation that PLS is entitled
to under the Midland Servicing Agreement for acting as Special Servicer with
respect to the PMSS Mortgage Loans.

Section 4.02 Reimbursement of Travel Expenses. During the term of this
Agreement, Owner will reimburse Oversight Servicer for its actual, reasonable,
out-of-pocket expenses for travel reasonably necessary in connection with work
under this Agreement (e.g., visits to Master Servicer’s facilities). Oversight
Servicer shall submit accurate and complete supporting documents for
reimbursement of such expenses and shall follow any reasonable policies,
requirements, or directions imposed by Owner in connection with such expenses.

Section 4.03 Invoices and Payments.  Oversight Servicer shall deliver to Owner
an invoice on or before the seventh (7th) calendar day of each month,
accompanied by a report detailing the calculation of the Oversight Servicing
Fees earned for the preceding calendar month (in a mutually agreed
format).  Owner will pay the Oversight Servicing Fees, as reflected on such
invoice and report, to Oversight Servicer in immediately available funds on or
before the eighteenth (18th) day of each calendar month, or the immediately
preceding Business Day if the 18th is not a Business Day.  Each monthly payment
shall also include reimbursement of any travel expenses of Oversight Servicer
pursuant to Section 4.02 if Oversight Servicer submits the supporting documents
to Owner on or before the seventh (7th) calendar day of such month.  

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Representations and Warranties of Oversight Servicer.  Oversight
Servicer makes the following representations and warranties as of the date of
this Agreement and as of each Servicing Transfer Date:

(a) Due Organization and Good Standing.  Oversight Servicer is a limited
liability company duly organized, validly existing, and in good standing under
the laws of Delaware.  

(b) Authority and Capacity.  Oversight Servicer has all requisite organizational
power, authority, and capacity to carry on its business as it is now being
conducted, to execute and deliver this Agreement, and to perform all of its
obligations hereunder.  Oversight Servicer does not believe, nor does it have
any cause or reason to believe, that it cannot perform each and every covenant
of Oversight Servicer contained in this Agreement.

(c) Effective Agreement.  The execution, delivery, and performance of this
Agreement by Oversight Servicer and consummation of the transactions
contemplated hereby have been or will be duly and validly authorized by all
necessary organizational or other action; and this Agreement is a valid and
legally binding agreement of Oversight Servicer enforceable against Oversight
Servicer in accordance with its terms, subject to bankruptcy, insolvency, and
similar laws affecting generally the enforcement of creditors’ rights and the
discretion of a court to grant specific performance.

8

--------------------------------------------------------------------------------

 

(d) No Conflict.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance with its
terms and conditions, will (a) violate, conflict with, result in the breach of,
constitute a default under, be prohibited by, or require any additional approval
under any of the terms, conditions, or provisions of the articles of
incorporation, by-laws, or other organizational documents of Oversight Servicer,
as applicable, or of any mortgage, indenture, deed of trust, loan or credit
agreement, or other agreement or instrument to which Oversight Servicer is a
party or by which Oversight Servicer is bound, or of any law, ordinance, rule,
or regulation of any governmental authority applicable to Oversight Servicer, or
of any order, judgment, or decree of any court or governmental authority
applicable to Oversight Servicer, or (b) result in the creation or imposition of
any lien, charge, or encumbrance of any nature upon the Mortgage Loans or the
properties or assets of Oversight Servicer.

(e) Consents, Approvals and Compliance.  Oversight Servicer has all licenses,
approvals, permits, and other authorizations required under Accepted Servicing
Practices to oversee servicing of the Mortgage Loans, and the same are in full
force and effect, without notice of possible suspension, revocation, or
impairment.  Any requisite consents or approvals of other Persons to the
execution and delivery of this Agreement, or the performance of the transactions
contemplated hereby by Oversight Servicer, have been or will be obtained prior
to the applicable Servicing Transfer Date or such other earlier or later date as
expressly provided herein.  Oversight Servicer has complied with, and is not in
default under, any law, ordinance, requirement, regulation, rule, or order
applicable to its business or properties, the violation of which might
materially and adversely affect the operations or financial condition of
Oversight Servicer or its ability to perform its obligations hereunder.

(f) Ordinary Course of Business.  The transactions contemplated by this
Agreement are in the ordinary course of business of Oversight Servicer.

(g) Litigation.  There is no Action existing or pending, or to the best of
Oversight Servicer’s knowledge, threatened, or any order, injunction, or decree
outstanding, against or relating to Oversight Servicer that could have a
material adverse effect upon: (i) the Mortgage Loans to be oversight serviced by
Oversight Servicer hereunder; (ii) the performance by Oversight Servicer of its
obligations under this Agreement.

(h) Authority of Oversight Servicer.   Oversight Servicer’s execution and
delivery of this Agreement has been (i) specifically approved by the Board of
Directors of Oversight Servicer, and such approval is reflected in the books and
records of such Board of Directors, or (ii) approved by an officer of Oversight
Servicer, who was duly authorized by the Board of Directors of Oversight
Servicer to enter into such types of transactions and such authorization is
reflected in the books and records of the Board of Directors.

(i) Insurance.  Oversight Servicer has in full force and effect all insurance
required to oversee servicing of the Mortgage Loans pursuant to Accepted
Servicing Practices and as necessary to perform its obligations hereunder.

Section 5.02 Representations and Warranties of Owner.  As an inducement to
Oversight Servicer to enter into this Agreement, each Owner represents and
warrants as to itself as of the date of this Agreement and each Servicing
Transfer Date as follows:

(a) Due Organization and Good Standing.  PennyMac Corp., as Owner, is duly
organized, validly existing and in good standing as a corporation under the laws
of the State of Delaware and has the power and authority to own its assets and
to transact the business in which it is currently engaged.  PennyMac Holdings,
LLC, as Owner, is duly organized, validly existing and in good standing as a
limited liability company under the laws of the State of Delaware and has the
power and authority to own its assets and to transact the business in which it
is currently engaged.

(b) No Violation of Organizational Documents or Agreements.  The execution and
delivery of this Agreement by each Owner, and the performance and compliance
with the terms of this Agreement by each Owner, will not violate the Owner’s
organizational documents or constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, or result in the
breach of, any material agreement or other instrument to which the Owner is a
party or which is applicable to it or any of its assets.

(c) Full Power and Authority.  Each Owner has the full power and authority to
enter into and consummate all transactions contemplated by this Agreement, has
duly authorized the execution, delivery and performance of this Agreement, and
has duly executed and delivered this Agreement.

(d) Binding Obligation.  This Agreement, assuming due authorization, execution
and delivery by the other parties hereto, constitutes a valid, legal and binding
obligation of each Owner, enforceable against the Owner in accordance with the
terms hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

9

--------------------------------------------------------------------------------

 

(e) No Violation of Law, Regulation or Order.  Each Owner is not in violation
of, and its execution and delivery of this Agreement and its performance and
compliance with the terms of this Agreement will not constitute a violation of,
any law, any order or decree of any court or arbiter, or, to the Owner’s
knowledge, any order, regulation or demand of any federal, state or local
governmental or regulatory authority, which violation, in the Owner’s good faith
and reasonable judgment, is likely to affect materially and adversely either the
ability of the Owner to perform its obligations under this Agreement or the
financial condition of the Owner.

(f) No Material Litigation.  No litigation is pending or, to the best of the
Owner’s knowledge, threatened against the Owner that, if determined adversely to
the Owner, would prohibit the Owner from entering into this Agreement or that,
in the Owner’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of the Owner to perform its obligations
under this Agreement or the financial condition of the Owner.

(g) No Consent Required.  Any consent, approval, authorization or order of any
court or governmental agency or body required under federal or state law for the
execution, delivery and performance by the Owner of or compliance by the Owner
with this Agreement or the consummation of the transactions contemplated by this
Agreement has been obtained and is effective except where the lack of consent,
approval, authorization or order would not have a material adverse effect on the
performance by the Owner under this Agreement.

Section 5.03 Survival.  The representations and warranties of set forth in this
Article V shall survive the execution and delivery of this Agreement and each
Servicing Transfer Date and shall continue in full force and effect after the
termination date.  Upon discovery by any party of any breach of any of the
foregoing representations and warranties, such party shall give prompt written
notice thereof to the other parties.

ARTICLE VI

TERM AND TERMINATION

Section 6.01 Term of the Agreement. The initial term of this Agreement shall be
for the same three (3) year term as the Midland Servicing Agreement unless
terminated earlier as provided in this Article VI (“Initial Term”).  After the
Initial Term, this Agreement shall renew automatically every 18 months for an
additional 18 month period (an “Automatic Renewal Term”) unless the Owner or
Oversight Servicer terminates this Agreement upon the expiration of the Initial
Term or any Automatic Renewal Term and upon at least 90 days’ prior written
notice to the Owner or Oversight Servicer, as applicable.

Section 6.02 Termination for Convenience.  Owner may terminate this Agreement
for convenience (i.e., for any reason or no reason) by giving Oversight Servicer
written notice, (i) specifying termination in whole or in part as to a portion
of the Mortgage Loans, as the case may be, and (ii) designating the termination
date, which shall be not less than ninety (90) days after the date of such
notice.

Section 6.03 Termination for Event of Default.  

(a) By giving Oversight Servicer written notice and designating the termination
date, which may be immediately on the date of such written notice, Owner may
terminate this Agreement for an Event of Default by Oversight Servicer.

(b) Termination by Owner in connection with an Event of Default will be without
prejudice to and with full reservation of any other rights and remedies
available to Owner under this Agreement or at law or in equity.  

(c) No termination fees will be payable in connection with any termination by
Owner for an Event of Default by Oversight Servicer.

Section 6.04 Termination for Regulatory Event.  Any party may terminate this
Agreement in whole or in part by giving the other parties at least thirty (30)
days’ prior written notice and designating the termination date if there is a
Regulatory Event or changes are made to applicable law that would prohibit,
prevent, or materially impair such party’s continuing this Agreement with the
other party with respect to all or specific Mortgage Loans. Such termination
will not be considered a termination for convenience or as a result of an Event
of Default.  

Section 6.05 Termination for Change in Oversight Servicer Circumstances.  

(a) Owner may terminate this Agreement by notice to Oversight Servicer in the
event of (a) a sale of a direct or indirect majority interest in Oversight
Servicer to a non-affiliated Person, (b) a Change of Control of Oversight
Servicer, or (c) a change in the corporate status of Oversight Servicer,
including any merger or consolidation with any Person (other than any merger or
consolidation

10

--------------------------------------------------------------------------------

 

(i) with respect to which Oversight Servicer will be the continuing Person, and
(ii) if such merger or consolidation will not otherwise result in an Event of
Default by Oversight Servicer hereunder).

(b) Owner’s written consent to a change in Oversight Servicer circumstances
under this Agreement will constitute consent under all other agreements between
Owner and Oversight Servicer concerning the servicing of the Mortgage Loans.

(c) Such termination will not be considered to be a termination for convenience
or a termination in connection with an Event of Default.

Section 6.06 Other Termination Provisions. If a Mortgage Loan is repurchased by
the originator, a prior servicer or other third party, this Agreement will
automatically terminate with respect to such Mortgage Loan, and such termination
will not be considered to be a termination for convenience or an Event of
Default.

Section 6.07 Duties upon Termination; Transfer of Books, Records and
Accounts.  Regardless of the basis for termination or expiration of this
Agreement (in whole or in part), commencing upon effectiveness of a notice of
the termination of this Agreement, and continuing after the effective date of
expiration or, if applicable, termination of this Agreement (as such effective
date may be extended pursuant to Section 6.08), Oversight Servicer will provide
reasonable assistance with the transfer of the Oversight Servicing to Owner or
another designated Person.  Oversight Servicer shall (i) deliver all books,
records, documents, files, data tapes, and other information and data related to
the Mortgage Loans to the Owner or other Persons designated by the Owner; and
(ii) fully cooperate with the Owner and any new servicer to effectuate an
orderly transition of Oversight Servicing of the related Mortgage
Loans.  Oversight Servicer will use commercially reasonable efforts to minimize
Owner’s costs and management time resulting from the cessation of the terminated
servicing and to minimize the implementation time for the transfer of the
terminated servicing to Owner and/or its successor servicer or Oversight
Servicer. Upon such termination, any Oversight Servicing Fees which remain
unpaid shall be remitted by Owner to Oversight Servicer within ten (10) Business
Days after Owner’s receipt of an itemized invoice therefor.  Such transfers and
actions will be at Oversight Servicer’s expense, unless this Agreement is
terminated by Owner in accordance with Section 6.02.

Section 6.08 Extension of Expiration or Termination Date.  Oversight Servicer
acknowledges that the services provided under this Agreement are vital to Owner
and must continue without interruption during any transition period (except as
otherwise directed by Owner) if Owner decides to perform such services itself or
engage a successor servicer to perform them, or to provide an orderly wind-down
of servicing in the event of a partial or complete cessation or termination of
servicing with respect to any or all Mortgage Loans.  To provide for orderly
completion of such transition, Owner has the right to extend the effective date
of termination or expiration one or more times as it elects, in its discretion,
provided that the total of all such extensions will not exceed ninety (90) days
following the original effective date of such termination or expiration.  Owner
will use commercially reasonable efforts to exercise this option by notice
delivered to Oversight Servicer at least thirty (30) days before the upcoming
expiration or termination date.

Section 6.09 Transfer of Mortgage Loans.

(a) The Oversight Servicer acknowledges that any or all of the Mortgage Loans
may be sold, transferred, assigned or otherwise conveyed by the Owner to any
third party without the consent or approval of the Oversight Servicer.  Except
as provided in Section 6.03, any such transfer shall constitute a termination of
this Agreement with respect to such Mortgage Loans, subject to the Owner’s
notice requirements under Section 6.02.  Owner acknowledges that the Oversight
Servicer shall not be obligated to perform Oversight Servicing with respect to
such transferred Mortgage Loans for any third party unless and until the
Oversight Servicer and such third party execute an oversight servicing agreement
having terms which are mutually agreeable to Oversight Servicer and such third
party.

(b) Until Oversight Servicer receives written notice from the Owner of the sale,
transfer, assignment or conveyance of one or more Mortgage Loans, the Owner
shall be presumed to be the owner and holder of such Mortgage Loans and
Oversight Servicer shall continue to earn Oversight Servicing Fees with respect
to such Mortgage Loans.

ARTICLE VII

INDEMNIFICATION

Section 7.01 Indemnification by Oversight Servicer.  Oversight Servicer will
indemnify and hold Owner, its directors, officers, and employees, harmless from,
and will reimburse Owner, its directors, officers, and employees for, any and
all Losses incurred to the extent that such Losses arise out of, relate to, or
result from any breach of any representation or warranty of Oversight Servicer
hereunder or the material breach of any term, covenant, condition, agreement, or
obligation of Oversight Servicer set forth in this Agreement, or in any
schedule, exhibit, or certificate furnished pursuant hereto.  Notwithstanding
any provision to the contrary, Oversight Servicer will have no obligation to
indemnify or hold Owner harmless from and against that portion of any claim for
indemnification that arises from any fact or circumstance for which Oversight
Servicer is entitled to indemnification by Owner pursuant to Section 7.02.  
Further, Owner will not enforce against Oversight Servicer any indemnity
obligation with respect to (i)

11

--------------------------------------------------------------------------------

 

Losses relating to any representations and warranties made by a third party and
related to the sale or origination of the Mortgage Loans, or (ii) any servicing
deficiencies, to the extent any servicing deficiency is caused solely by any
action or failure of the prior servicer or Master Servicer.  Notwithstanding the
foregoing, Oversight Servicer will be liable to the extent of any Losses caused
by Oversight Servicer’s failure to notify Owner of such Losses as required by
this Agreement and Accepted Servicing Practices and will take any corrective
action requested by Owner, to the extent any such corrective action is
reasonably able to be taken by Oversight Servicer, or for any other failure in
Oversight Servicer’s performance of its responsibilities on or after the
applicable Servicing Transfer Date.

Section 7.02 Indemnification by Owner. Owner will indemnify and hold Oversight
Servicer harmless from, and will reimburse Oversight Servicer for, all Losses
incurred to the extent that such Losses arise out of, relate to, or result from
the following: (i) the breach of any term, covenant, condition, agreement, or
obligation of Owner set forth in this Agreement or in any schedule, exhibit, or
certificate furnished pursuant hereto; (ii) any acts or omissions of the Master
Servicer or prior servicer relating to the Mortgage Loans except to the extent
that Oversight Servicer was a contributing cause; (iii) a claim by a Borrower or
any other party to a Mortgage Loan to the extent that such claim arises solely
out of alleged acts or omissions of the Master Servicer or prior servicer or any
party in connection with the origination or servicing of such Borrower’s
Mortgage Loan and except to the extent that Oversight Servicer was a
contributing cause; or (iv) subject to Oversight Servicer’s performance under
this Agreement and its reasonable effort to avoid such claim: (A) the failure of
the information contained in a Mortgage Loan Schedule or other data or
information provided by or on behalf of Owner to be true and complete in all
material respects, (B) Owner, the Master Servicer or the prior servicer’s
failure to provide information regarding the Mortgage Loans, or (C) a data
integrity failure with respect to data provided by or on behalf of Owner, Master
Servicer or a prior servicer.  

Section 7.03 Notice of Indemnifiable Actions.  

(a) Each party to this Agreement will promptly (but in all cases within ten (10)
days) notify the other party in writing of the existence of any matter known to
it giving rise to any obligation of the other party under this Article VII and,
in the case of any Action brought by a third party which may give rise to any
such obligation, each party will promptly (but in all cases within ten (10)
days) notify the other party of the commencement of such Action as and when same
becomes known to it.  Subject to Section 7.05, the indemnifying party (the
“Indemnifying Party”) may, at its own cost and expense, assume and control the
defense of any third-party Action, including, without limitation, the right to
designate counsel and to control all negotiations, litigation, settlements,
compromises, and appeals of any such claim or potential claim; provided,
however, that the counsel is reasonably satisfactory to the indemnified party
(“Indemnified Party”) in the exercise of its reasonable discretion.  The party
not controlling the defense or prosecution of any such third-party Action may
participate at its own cost and expense.  Following the full discharge of the
Indemnifying Party’s obligations, the Indemnified Party will, subject to
Accepted Servicing Practices or other requirements of Owner, assign to the
Indemnifying Party any and all related claims against third parties.  Subject to
Accepted Servicing Practices, promptly after receipt, the Indemnified Party will
refund to the Indemnifying Party the amounts of all recoveries received by the
Indemnified Party with respect to any Action with respect to which it was also
reimbursed for Losses by the Indemnifying Party.

(b) Following receipt of written notice from the Indemnified Party of a demand
for indemnification, the Indemnifying Party will seek to cure the problem giving
rise to the demand, if possible, and pay the amount for which it is liable, or
otherwise take the actions which it is required to take within thirty (30) days
or such other time as may be required by Owner or other third-party
claimant.  As to any claim for indemnity for which notice is given as herein
provided, the corresponding obligation of indemnity will continue to survive
until whichever of the following events first occurs: (i) the Indemnifying Party
will have discharged its obligation of indemnity to the Indemnified Party with
respect to such claim, as required hereunder; (ii) a court of competent
jurisdiction will have finally determined that the Indemnifying Party is not
liable to the Indemnified Party with respect to such claim; or (iii) the
Indemnified Party will have released in writing (or be held by a court of
competent jurisdiction to have released) the Indemnifying Party from any
liability with respect to such claim.

Section 7.04 Mitigation of Losses.  An Indemnified Party will, to the extent
practicable and reasonably within its control, make good faith efforts to
mitigate any Losses of which it has adequate notice, provided that an
Indemnified Party will not be obligated to act in a manner which it reasonably
believes is adverse to its own best interests.  Except to the extent required by
Accepted Servicing Practices, nothing in this Article VII will be construed as
obligating any party to this Agreement to sue any third party.

Section 7.05 Control of Actions.

(a) Owner will have the right to assume some or all of the control or defense of
any Action, including by transfer of some or all of the control or defense of
such Action to the prior servicer or other third party settlement; provided,
however, that the Owner shall not enter into any settlement that obligates
Oversight Servicer to take any action, incur any expense, or make any admission
of guilt without Oversight Servicer’s prior written consent, and further
provided that Oversight Servicer shall have the right to be represented by
independent counsel of their own choosing, at their own cost and expense, in
connection with such claim or suit.  In connection therewith, Oversight Servicer
will make available such information and assistance as Owner or such prior
servicer or other third party

12

--------------------------------------------------------------------------------

 

may reasonably request, including any witnesses, pertinent records, materials,
and information in Oversight Servicer’s possession or under Oversight Servicer’s
control.

(b) If Oversight Servicer retains control over the defense of an Action as
permitted herein, Oversight Servicer and Owner (and to the extent requested by
Owner, the prior servicer or other third party) will confer in good faith, and
Oversight Servicer will reasonably consider suggestions from Owner and its
counsel regarding the control or defense of the Action.  The parties may jointly
agree upon counsel reasonably acceptable to such parties to represent them to
defend the Action, and when appropriate, will enter into joint defense
agreements for retaining joint counsel.  Oversight Servicer will follow any
directions from Owner to bill all or any portion of the Losses or any cost or
expenses of the defense of such Action to a third party, provided that Owner
will remain liable for such amounts to the extent provided in this Agreement.  

ARTICLE VIII

DEFAULT

Section 8.01 Events of Default.

(a) The following shall constitute an Event of Default under this Agreement on
the part of the Oversight Servicer:

(i) the failure by the Oversight Servicer duly to observe or perform in any
material respect any other covenant or agreement on the part of the Oversight
Servicer set forth in this Agreement that has not been remedied for a period of
thirty (30) days after the date on which notice of such failure is given to the
Oversight Servicer by the Owner; provided, however, that, with respect to any
such failure that is susceptible to cure but not curable within such 30-day
period, Oversight Servicer shall have an additional cure period of thirty (30)
days to effect such cure so long as Oversight Servicer has commenced to cure
such failure within the initial 30-day period, Oversight Servicer is diligently
pursuing a full cure, and Oversight Servicer has provided evidence of such
curability and such diligent pursuit that is reasonably satisfactory to the
Owner;

(ii) any breach of any representation or warranty on the part of Oversight
Servicer set forth in this Agreement that has not been remedied for a period of
thirty (30) days after the date on which notice of such breach, requiring the
same to be remedied, is given to Oversight Servicer by the Owner; provided,
however, that, with respect to any such breach that is susceptible to cure but
not curable within such 30-day period, Oversight Servicer shall have an
additional cure period of thirty (30) days to effect such cure so long as
Oversight Servicer has commenced to cure such failure within the initial 30-day
period, Oversight Servicer is diligently pursuing a full cure and Oversight
Servicer has provided evidence of such curability and such diligent pursuit that
is reasonably satisfactory to the Owner;

(iii) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding up or liquidation of its
affairs, shall have been entered against Oversight Servicer and such decree or
order shall have remained in force undischarged or unstayed for a period of 60
days;

(iv) Oversight Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
Oversight Servicer or of or relating to all or substantially all of its
property;

(v) Oversight Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations;

(vi) Oversight Servicer fails to maintain its license to do business or service
residential mortgage loans in any jurisdiction where the Mortgaged Properties
are located for more than ninety (90) days after receiving notice from any
Person thereof, provided that such failure shall not constitute an Event of
Default if, prior to the expiration of such ninety (90) day period, the
Oversight Servicer transfers the affected Mortgaged Properties to an oversight
servicer that (A) satisfies the licensing requirements for the jurisdiction
where such Mortgaged Properties are located and (B) is reasonably acceptable to
Owner; or

(vii) without the prior consent of the Owner or as expressly permitted or
required by the other provisions of this Agreement, Oversight Servicer attempts
to assign this Agreement or its right to servicing compensation hereunder, or to
delegate its duties hereunder, in each case whether in whole or in part, or
Oversight Servicer sells or otherwise disposes of all or substantially all of
its property or assets.

13

--------------------------------------------------------------------------------

 

In each and every such case, so long as an Event of Default shall not have been
remedied, in addition to whatever rights the Owner may have at law or equity to
damages, including injunctive relief and specific performance, the Owner, by
notice in writing to Oversight Servicer, may terminate without compensation all
the rights and obligations of Oversight Servicer under this Agreement.

(b) In case one or more Events of Default by Oversight Servicer occur and shall
not have been remedied, the Owner, by notice in writing to Oversight Servicer,
shall be entitled, in addition to whatever rights the Owner may have at law or
equity to damages, including injunctive relieve and specific performance, to
terminate all the rights and obligations of Oversight Servicer under this
Agreement, by notice in writing to Oversight Servicer and without payment of any
other compensation; provided, however, that Oversight Servicer shall continue to
be obligated to pay and entitled to receive all amounts accrued or owing by or
to it under this Agreement on or prior to the date of such termination, whether
in respect of Oversight Servicing Fees or otherwise and such amounts shall be
due and payable at the times and in the manner as if Oversight Servicer were not
terminated.  Upon receipt by Oversight Servicer of such written notice, all
authority and power of Oversight Servicer under this Agreement, whether with
respect to the Mortgage Loans or otherwise, shall pass to and be vested in the
Owner or any successor appointed by the Owner.  Upon written request from the
Owner, Oversight Servicer shall prepare, execute and deliver any and all
documents and other instruments, place in such successor’s possession all
Mortgage Files to the extent provided to Oversight Servicer, and do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise, at Oversight Servicer’s sole expense or as otherwise consistent with
Accepted Servicing Practices.  Oversight Servicer agrees to cooperate with the
Owner and such successor in effecting the termination of Oversight Servicer’s
responsibilities and rights hereunder.

Section 8.02 Waiver of Defaults.  The Owner may waive in writing any default by
Oversight Servicer in the performance of its obligations hereunder and its
consequences.  Upon any such written waiver of a default, such default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been remedied for every purpose of this Agreement.  No such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon except to the extent expressly so waived.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01 Entire Agreement; Amendment.  This Agreement, including all
documents and exhibits incorporated by reference, together with the Midland
Servicing Agreement, constitute the entire agreement between the parties with
respect to servicing of the Mortgage Loans.  All prior negotiations or
representations of the parties are merged into this Agreement and shall have no
force or effect unless expressly stated herein.  This Agreement may be amended
and any provision hereof waived, but, only in writing signed by the party
against whom such enforcement is sought.

Section 9.02 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to or in connection with the Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York (without regard to conflicts of laws principles other than sections
5-1401 and 5-1402 of the New York general obligations law), except to the extent
preempted by federal law.

Section 9.03 Notices. All notices, requests, demands and other communications
which are required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been duly given upon the delivery or mailing
thereof, as the case may be, sent by registered or certified mail, return
receipt requested:

If to the Owner to:

PennyMac Corp.

Attn: Chief Operating Officer

3043 Townsgate Road

Westlake Village, California 91361

PennyMac Holdings, LLC

Attn: Chief Operating Officer

3043 Townsgate Road

Westlake Village, California 91361

With a copy to:

PennyMac Operating Partnership, L.P.

Attn:  General Counsel

3043 Townsgate Road

Westlake Village, California 91361

14

--------------------------------------------------------------------------------

 

If to the Oversight Servicer:

PennyMac Loan Services, LLC

Attn: Director, Servicing Operations

3043 Townsgate Road

Westlake Village, California 91361

With a copy to:

PennyMac Loan Services, LLC

Attn: General Counsel

3043 Townsgate Road

Westlake Village, California 91361

Section 9.04 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenant(s), agreement(s), provision(s) or
term(s) shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 9.05 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 9.06 Relationship of Parties.  Nothing herein contained shall be deemed
or construed to create a partnership or joint venture between the parties.  The
duties and responsibilities of Master Servicer or Special Servicer shall be
rendered by it as an independent contractor and not as an agent of the
Owner.  Master Servicer or Special Servicer shall have full control of all of
its acts, doings, proceedings, relating to or requisite in connection with the
discharge of its duties and responsibilities under this Agreement.

Section 9.07 Attorneys’ Fees. If any claim, legal action or any arbitration or
other proceeding is brought for the enforcement of the Agreement or because of a
dispute, breach, default or misrepresentation in connection with any of the
provisions of the Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
claim, action or proceeding, in addition to any other relief to which such party
may be entitled.

Section 9.08. Confidentiality.  Each party understands that certain information
which it has been furnished and will be furnished in connection with the
Agreement, including information concerning business procedures, servicing fees
or prices, Non Public Personal Information and/or Personally Identifiable
Financial Information (as those terms are defined in Regulations on Privacy of
Consumer Information published at 12 C.F.R. Sections 43(m) and (o)), policies or
plans of the other party or any of its Affiliates, is confidential and
proprietary, and each party agrees that it will maintain the confidentiality of
such information and will not disclose it to others (except for its Affiliates
and its and their respective directors, managers, officers, employees, financing
sources, agents, representatives and advisors who have a need to know such
information) or use it, except in connection with this Agreement or as such
party reasonably determines necessary as a part of its filing of Securities and
Exchange Commission Forms 8-K, 10-Q or 10-K as related to disclosures to
investors, without the prior written consent of the party furnishing such
information.  Information which is publicly known or which has been disclosed to
the other party by third parties who have a right to do so shall not be deemed
confidential or proprietary information for these purposes.  If any party, or
any of its Affiliates or any officer, director, employee or agent of any of the
foregoing is at any time requested or required to disclose any information
supplied to it in connection with the Agreement, such party agrees to provide
the affected party with prompt notice of such request(s) so that the affected
party may seek an appropriate protective order and/or waive notifying party’s
compliance with the terms of this Section 9.08.  Notwithstanding the terms of
this Section 9.08, if, (i) in the absence of a protective order or the receipt
of a waiver, a party is nonetheless, in the opinion of its counsel, legally
compelled to disclose information concerning another party or else stand liable
for contempt or suffer other censure or penalty, or (ii) such request for
disclosure is made by a governmental entity, the party may disclose such
information without liability hereunder.  Following termination of this
Agreement, each party agrees to promptly return to the other, immediately upon
request, all confidential materials, and all copies thereof, which have been
furnished to it in connection with this Agreement.

Section 9.09 Cooperation of Oversight Servicer with a Reconstitution.

(a) Oversight Servicer and Owner agree that with respect to some or all of the
Mortgage Loans, on one or more dates (each a “Reconstitution Date”), at the
Owner’s sole option, the Owner may effect a sale (each, a “Reconstitution”) of
some or all of the Mortgage Loans then subject to this Agreement and the Midland
Servicing Agreement, without recourse, to:

(i) Fannie Mae or Freddie Mac in one or more Whole Loan Transfers with respect
to multifamily Mortgage Loans, which Reconstitution with respect to Freddie Mac
SBL Loans shall also include a subsequent Public Securitization Transaction;

(ii) one or more other third-party purchasers in one or more Whole Loan
Transfers;

15

--------------------------------------------------------------------------------

 

(iii) one or more trusts or other entities to be formed as part of one or more
Private Securitization Transactions; or

(iv) one or more trusts or other entities to be formed as part of one or more
Public Securitization Transactions.

(b) With respect to each Whole Loan Transfer, Private Securitization Transaction
or Public Securitization Transaction, as the case may be, entered into by the
Owner, Oversight Servicer shall:

(i) upon request of the Owner or, in the case of Freddie Mac SBL Loans, in the
absence of a written notice to Oversight Servicer to the contrary, continue to
provide oversight for the servicing of the Mortgage Loans included in such
Reconstitution pursuant to a pooling and servicing agreement or other agreement;

(ii) if Oversight Servicer will continue to provide oversight for the servicing
of the Mortgage Loans included in the Reconstitution, provide as applicable:

(A) information pertaining to Oversight Servicer of the type and scope
customarily included in offering documents for commercial mortgage-backed
securities transactions involving single or multiple loan originators including
information regarding financial condition and mortgage loan delinquency,
foreclosure and loss experience or other information as is otherwise reasonably
requested by the Owner, and to deliver to the Owner any non-public, unaudited
financial information, in which case the Owner shall bear the cost of having
such information audited by certified public accountants if the Owner desires
such an audit, or as is otherwise reasonably requested by the Owner and which
Oversight Servicer  is capable of providing without unreasonable effort or
expense (collectively “Servicer Information”), and to indemnify the Owner and
its affiliates for material misstatements or omissions contained in Oversight
Servicer Information; provided, however, Owner shall indemnify and hold harmless
Oversight Servicer  and its affiliates for material misstatements or omissions
contained in all other information in any offering document, other than Servicer
Information; and

(B) such opinions of counsel, letters from auditors, and certificates of
officers of Oversight Servicer  as are reasonably believed necessary by the
trustee, any rating agency or the Owner, as the case may be, in connection with
such Private Securitization Transaction or Public Securitization
Transaction.  The Owner shall pay all third party costs associated with the
preparation of the information described in clause (ii)(A) above and the
delivery of any opinions (other than opinions by in-house counsel), letters or
certificates described in this clause (ii)(B).

(iii) if Oversight Servicer  will continue to provide oversight for the
servicing of the Mortgage Loans included in the Reconstitution, aid in the
negotiation and execution of one or more custodial agreements among the Owner,
Master Servicer or Special Servicer  and a third party custodian/trustee which
is generally considered to be a prudent custodian/trustee in the secondary
mortgage market designated by the Owner in its sole discretion after
consultation with Oversight Servicer, Master Servicer or Special Servicer, in
each case for the purpose of pooling the Mortgage Loans with other Mortgage
Loans for resale or securitization; and

(iv) if Oversight Servicer  will continue to provide oversight for the servicing
of the Mortgage Loans included in the Reconstitution, (1) cooperate fully with
the Owner, any prospective purchaser, any Rating Agency or any party to any
agreement to be executed in connection with such Whole Loan Transfer, Private
Securitization Transaction or Public Securitization Transaction, with respect to
all reasonable requests and due diligence procedures, including participating in
meetings with Rating Agencies, bond insurers and such other parties as the Owner
shall designate and participating in meetings with prospective purchasers of the
Mortgage Loans or interests therein and providing information reasonably
requested by such purchasers; (2) to execute, deliver and perform all
reconstitution agreements required by the Owner, and to use its best reasonable,
good faith efforts to facilitate such Whole Loan Transfer, Private
Securitization Transaction or Public Securitization Transaction, as the case may
be; (3) (a) to restate the representations and warranties set forth in this
Agreement as of the Reconstitution Date which shall not be materially more
onerous than those required under this Agreement or (b) make the representations
and warranties with respect to the oversight of the servicing of the Mortgage
Loans set forth in the related selling/servicing guide of the master servicer or
issuer, as the case may be, or such representations and warranties with respect
to the oversight of the servicing of the Mortgage Loans as may be required by
any Rating Agency or prospective purchaser of the related securities or such
Mortgage Loans, in connection with such Reconstitution; provided, however, that
such representations and warranties shall not be materially more onerous than
those required under this Agreement.  Master Servicer or Special Servicer shall
use its reasonable best efforts to provide to such master servicer or issuer, as
the case may be, and any other participants in such Reconstitution:  (i) any and
all information and appropriate verification of information which may be
reasonably available to Master Servicer or Special Servicer  or its affiliates,
whether through letters of its auditors and counsel or otherwise, as the Owner
or any such other participant shall reasonably request and (ii) subject to the
provisions of this Section 9.09(b), to execute, deliver and satisfy all
conditions set forth in any indemnity agreement required by the Owner or any
such

16

--------------------------------------------------------------------------------

 

participant; provided that Master Servicer or Special Servicer is given an
opportunity to review and reasonably negotiate in good faith provisions of such
indemnity.

(c) Any execution of a pooling and servicing agreement or reconstitution
agreement by Oversight Servicer shall be conditioned on Oversight Servicer
receiving the Oversight Servicing Fees, or such other servicing fees and
compensation acceptable to Oversight Servicer.  All Mortgage Loans not sold or
transferred pursuant to a Whole Loan Transfer, Private Securitization
Transaction or Public Securitization Transaction shall be subject to this
Agreement and shall continue to be overseen in accordance with the terms of this
Agreement and with respect thereto this Agreement shall remain in full force and
effect.  Notwithstanding any provision to the contrary in this Agreement, if
Oversight Servicer  is performing oversight servicing with respect to a
Reconstitution, the Owner agrees that in such Reconstitution any performance
termination triggers shall be substantially similar to those contained in this
Agreement or the Freddie Mac Guide, if applicable, or otherwise subject to
approval by Oversight Servicer in its reasonable discretion.

Section 9.10 Article and Section Headings. The article and section headings in
this Agreement are for convenience of reference only, and shall not limit or
otherwise affect the meaning hereof.

Section 9.11 Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts.  Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument.

Section 9.12 Trademarks.  Owner and Oversight Servicer agree that they and their
employees, subcontractors and agents, shall not, without the prior written
consent of the other party in each instance, (i) use in advertising, publicity
or otherwise the name of each and every other party to this Agreement or their
Affiliates or any of their managing directors, partners or employees, nor any
trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by the other party or their Affiliates,
or (ii) represent, directly or indirectly, any product or any service provided
by Owner and Oversight Servicer as approved or endorsed by the other parties to
this Agreement or their Affiliates.

Section 9.13 WAIVER OF TRIAL BY JURY.  OVERSIGHT SERVICER AND OWNER EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE
ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 9.14 LIMITATION OF DAMAGES.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, THE PARTIES AGREE THAT NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR ANY OTHER LEGAL
OR EQUITABLE PRINCIPLE, PROVIDED, HOWEVER, THAT SUCH LIMITATION SHALL NOT BE
APPLICABLE WITH RESPECT TO THIRD PARTY CLAIM MADE AGAINST A PARTY.

Section 9.15 SUBMISSION TO JURISDICTION; WAIVERS.  OVERSIGHT SERVICER AND OWNER
EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE CENTRAL
DISTRICT OF CALIFORNIA AND APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

[SIGNATURE PAGE FOLLOWS]

17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their respective
officers duly authorized as of the date first above written.

 

PENNYMAC CORP., a Delaware corporation

 

 

(Owner)

 

By:

/s/ Vandad Fartaj

 

Name:

Vandad Fartaj

 

Title:  

Senior Managing Director and

Chief Investment Officer

 

PENNYMAC HOLDINGS, LLC, a Delaware limited

liability company

 

 

(Owner)

 

By:

/s/ Andrew S. Chang

 

Name:

Andrew S. Chang

 

Title:  

Senior Managing Director and

Chief Business Development Officer

 

PENNYMAC LOAN SERVICES, LLC, a Delaware

limited liability company

 

 

(Oversight Servicer)

 

By:

/s/ Steven F. Skolnik

 

Name:

Steven F. Skolnik

 

Title:  

Managing Director, Commercial Lending

18

--------------------------------------------------------------------------------

 

EXHIBIT A

OVERSIGHT SERVICING FEES

 

Monthly Oversight Servicing Fee:

An amount equal to the product of (a) the aggregate outstanding principal
balance of Mortgage Loans as of the first day of each month subject to the
Midland Servicing Agreement during such month, times (y) 0.05% (5 basis points)
divided by (z) twelve (12).

19

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF POWER OF ATTORNEY

LIMITED POWER OF ATTORNEY

KNOW ALL PERSONS BY THESE PRESENTS:

THAT, PENNYMAC CORP., a Delaware corporation, as an Owner, and PENNYMAC
HOLDINGS, LLC, a Delaware limited liability company, as an Owner (“Owners”), by
these presents do hereby make, constitute and appoint PENNYMAC LOAN SERVICES,
LLC (“Oversight Servicer”), a Delaware limited liability company, Owners’ true
and lawful agent and attorney-in-fact, and hereby grant it authority and power
to take, through its duly authorized officers and designated agents, the Actions
(as such term is defined herein) in Owners’ name, place and stead.  This limited
power of attorney (“Limited Power of Attorney”) is given in connection with, and
relates solely to that certain Commercial Mortgage Servicing Oversight Agreement
dated as of November [_], 2015, between Owners and Oversight Servicer, under the
terms of which Oversight Servicer shall oversee the servicing activities of
Midland Loan Services, a Division of PNC Bank, National Association
“(Midland”)  under a Servicing Agreement dated July 13, 2015 among Midland,
Owners and Oversight Servicer (“Midland Servicing Agreement”). Pursuant to the
Midland Servicing Agreement, Owners engaged Midland to act as the Master
Servicer of Mortgage Loans that the Owners acquire or originate from time to
time and as the Special Servicer with respect to certain of those Mortgage Loans
as defined in the Midland Servicing Agreement.

As used above, the term “Actions” shall mean and be limited to the following
acts, in each case only with respect to any of the Mortgage Loans and only as
mandated or permitted by federal, state or local laws or other legal
requirements or restrictions:

 

1.

Execute or file any documents necessary and appropriate to authorize or consent
to Midland’s performance of actions respecting any Mortgage Loan;

 

2.

Correct or otherwise remedy any errors or deficiencies contained in any transfer
or reconveyance documents provided or prepared by Owner, Master Servicer or a
prior transferor, including, but not limited to note indorsements;

 

3.

Execute or file quitclaim deeds or, only where necessary and appropriate,
special warranty deeds or other deeds causing the transfer of title to a third
party, in respect of property acquired through a foreclosure or deed-in-lieu of
foreclosure (“REO Property”);

 

4.

Execute and deliver documentation with respect to the marketing and sale of REO
Property, including:  eviction notices, listing agreements, purchase and sale
agreements, escrow instructions, HUD-1 settlement statements, and any other
document necessary to effect the transfer of REO Property.

 

5.

To execute, acknowledge, seal and deliver deed of trust/mortgage note
endorsements, lost note affidavits, assignments of deed of trust/mortgage and
other recorded documents, satisfactions/releases/reconveyances of deed of
trust/mortgage, subordinations and modifications, tax authority notifications
and declarations, deeds, bills of sale, and other instruments of sale,
conveyance, and transfer, appropriately completed, with all ordinary or
necessary endorsements, acknowledgments, affidavits, and supporting documents as
may be necessary or appropriate to effect its execution, delivery, conveyance,
recordation or filing.

 

6.

To execute and deliver insurance filings and claims, affidavits of debt,
substitutions of trustee, substitutions of counsel, non military affidavits,
notices of rescission, foreclosure deeds, transfer tax affidavits, affidavits of
merit, verifications of complaints, notices to quit, bankruptcy declarations for
the purpose of filing motions to lift stays, and other documents or notice
filings on behalf of Owner in connection with insurance, foreclosure, bankruptcy
and eviction actions.

 

7.

To endorse any checks or other instruments received by the Oversight Servicer
and made payable to either Owner.

 

8.

To pursue any deficiency, debt or other obligation, secured or unsecured,
including but not limited to those arising from foreclosure or other sale,
promissory note or check.  This power also authorizes the Servicer to collect,
negotiate or otherwise settle any deficiency claim, including interest and
attorney’s fees.

 

9.

To do any other act or complete any other document that arises in the normal
course of oversight servicing of all Mortgage Loans and REO Properties, as
defined in, and subject to the terms of the Midland Servicing Agreement.

20

--------------------------------------------------------------------------------

 

With respect to the Actions, Owner gives to said attorney-in-fact full power and
authority to execute such instruments and to do and perform all and every act
and thing requisite, necessary and proper to carry into effect the power or
powers granted by or under this Limited Power of Attorney as fully, to all
intents and purposes, as the undersigned might or could do, and hereby does
ratify and confirm all that said attorney-in-fact shall lawfully do or cause to
be done by authority hereof.

Nothing contained herein shall be construed to grant Servicer the power to (i)
initiate or defend any suit, litigation, or proceeding in the name of Owners or
be construed to create a duty of Owners to initiate or defend any suit,
litigation, or proceeding in the name of Servicer, (ii) incur or agree to any
liability or obligation in the name of or on behalf of Owners, or (iii) execute
any document or take any action on behalf of, or in the name, place, or stead
of, Owners, except as provided herein.  This Limited Power of Attorney is
entered into and shall be governed by the laws of the State of New York without
regard to conflicts of law principles of such state.

[Remainder of page intentionally left blank.]

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Owners has executed this Limited Power of Attorney this
____ day of November, 2015.

 

PENNYMAC CORP.

 

By:

 

Title:  

 

 

PENNYMAC HOLDINGS, LLC

 

By:

 

Title:  

 

 

Witness:

 

Name:

 

Title:  

 

 

Witness:

 

Name:

 

Title:  

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA

COUNTY OF                  )

On                                    before me,
                                                                             

(insert name and title of the officer)

Personally appeared
                                                                                                                                                                                     

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

22

--------------------------------------------------------------------------------

 

WITNESS my hand and official seal.

Signature                                                   (Seal)

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

23